Citation Nr: 0624100	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  00-20 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as a result of ionizing radiation 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel 


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  He died in May 1978.  The appellant is his 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania 
Regional Office (RO).  In that decision, the RO denied the 
appellant dependency and indemnity compensation (DIC) based 
on service connection for the cause of the veteran's death 
and also pursuant to the provisions of 38 U.S.C.A. § 1318 
(West 2002).  In May 2001, the Board entered a decision that 
denied on appeal the claim for DIC pursuant to 38 U.S.C.A. 
§ 1318.  The Board also remanded the matter concerning the 
claim for DIC based on service connection for the cause of 
the veteran's death.  In August 2002, the Board again 
remanded the appellant's claim of service connection for the 
cause of the veteran's death for the purpose of addressing 
her claim based on the theory of radiation exposure.

In September 2003, this case once more came before the Board 
again, and the Board denied the appellant's claim for DIC.  
In December 2004, the United States Court of Appeals for 
Veterans Claims vacated the Board's decision, and remanded 
the case for further development.  In May 2005 the Board 
remanded the case to the RO with instructions to obtain 
additional service records of the veteran and a dose estimate 
from the Department of Defense in accordance with 38 C.F.R. 
§ 3.311(a)(2).  After undertaking this development, the RO 
readjudicated the claim and again denied DIC in a February 
2006 Supplemental Statement of the Case.





FINDINGS OF FACT

1.  The veteran's death in May 1978 was due to carcinoma of 
the lungs with metastasis.  

2.  At the time of the veteran's death, service connection 
was in effect for defective vision in the left eye with 
corneal scar residuals, rated as 20 percent disabling.  

3.  The veteran was not exposed to ionizing radiation in 
service.

4.  The veteran's fatal carcinoma of the lung with metastasis 
was first demonstrated many years after service, and is not 
shown to have been related to any incident of service or any 
service-connected disability.


CONCLUSIONS OF LAW

1.  Carcinoma of the lung with metastasis was not incurred in 
or aggravated by service, and it may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2005).

2.  A service connected disability did not cause the 
veteran's death or contribute substantially or materially to 
cause his death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, the initial RO adjudication in July 1999 took 
place prior to the VCAA's enactment.  However, VA satisfied 
its duty to notify by means of a September 2002 letter from 
the AOJ to the appellant, which informed her of what evidence 
was required to substantiate her claim and of her and the 
VA's respective duties for obtaining evidence.  The appellant 
was also asked to submit any relevant evidence and/or 
information in her possession to the AOJ. 

After this VCAA-compliant notice was sent to the appellant, 
the claim was readjudicated.  Thus, the Board determines that 
any defect concerning the timing of the VCAA notice 
requirements was harmless and resulted in no risk of 
prejudice to the appellant.  38 C.F.R. § 20.1102 (2005).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
appellant's claim for service connection for the cause of the 
veteran's death, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Therefore, despite the inadequate notice 
provided to the appellant on these two elements, the Board 
finds no prejudice to the appellant in processing the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the appellant in obtaining evidence necessary to 
substantiate her claim for DIC.  38 U.S.C.A. § 5103A (West 
2002).  The information and evidence associated with the 
claims file consist of the veteran's service records, 
including medical, administrative, and personnel records 
records, VA inpatient and outpatient treatment records, 
reports of VA examinations dated since the veteran's 
discharge from service, statements from the veteran's private 
physician, records of the veteran's private inpatient 
hospitalization and treatment, written arguments from the 
appellant's representative, pictures of the veteran taken 
during his period of service the veteran's service, and a 
report from the Nuclear Test Personnel Group.  The appellant 
has indicated that she has no addition evidence to submit, 
and there is no indication that there is any additional 
relevant evidence to be obtained by either VA or the 
appellant.

II.  Service connection for cause of death

The appellant argues that she is entitled to DIC because her 
husband's death was related to his service.

When a veteran dies due to a service-connected or compensable 
disability, the veteran's surviving spouse, children and 
parents are entitled to dependency and indemnity 
compensation.  38 U.S.C.A. § 1310 (West 2002).  The death of 
a veteran is considered to have been due to a service-
connected disability when the evidence establishes that a 
disability resulting from injury or disease incurred in or 
aggravated by service was either the principal or 
contributory cause of death.  38 C.F.R. §§ 3.312(a), 3.303.  
A disability is considered to be the principal (primary) 
cause of death when it, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2003).  A disability is considered to be a contributory 
cause of death when it contributed substantially or 
materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that a disability casually shared in 
producing death; it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  Generally, minor 
service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, are 
not held to have contributed to death when such death is 
primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  In addition, certain diseases, 
if manifested to a degree of 10 percent within one year from 
discharge, will be presumed to have been incurred in service, 
absent affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. § 3.307.  Cancer (malignant tumor) 
is designated as such disease at 38 U.S.C.A. § 1101(3) (West 
2002) and 38 C.F.R. § 3.309(a) (2005).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's death certificate shows that he died in 
May 1978, as a consequence of carcinoma of the lung with 
metastasis.  An autopsy was not performed.  The veteran's 
private physician, in a statement dated in December 1977, 
reported that the veteran was permanently disabled due to 
carcinoma of the left lung with a metastasis to the brain, 
and that his prognosis was very grave.

The Board thus finds that lung cancer was the immediate cause 
of the veteran's death.

A.  Incurrence of lung cancer

The record reflects that the veteran's fatal lung cancer was 
first manifested approximately 30 years after the veteran's 
separation from service, and there is no medical evidence to 
the contrary.  The veteran's service medical records show no 
findings or diagnoses that indicate lung cancer or any type 
of malignant tumor.  On separation examination in 
November 1945, a clinical evaluation of his lungs was normal.

The evidence does not establish that the veteran's fatal lung 
cancer was shown in service or within one year thereafter.  
Therefore, service connection is not considered to have been 
incurred in or aggravated by the veteran's service
under 38 U.S.C.A. § 1112.

B.  Left-eye disability

The appellant also contends that the veteran's 
service-connected defective vision of the left eye with 
residual corneal scar, rated at 20 percent disabling at the 
time of his death, led to the cancer that caused his death.  
To support her contention, she points to the appearance of a 
black circle under the veteran's left eye at the time of his 
death.

The record does reflect that the veteran developed skin 
cancer on his right cheek in the early 1970's, and that that 
condition was followed by lung cancer in 1977.  In 
February 1971, the veteran underwent an excision of a basal 
cell epithelioma on the right cheek area.

However, the medical evidence does indicate that any such 
discoloration under the veteran's left eye contributed to his 
death.  The veteran's death certificate indicates that the 
veteran's fatal lung cancer with metastasis was the only 
significant factor in his death.  Therefore, the Board 
determines that there was no casual connection between the 
veteran's service-connected left eye disability and the 
immediate or underlying cause of his death.

C.  Exposure to radiation

The appellant also contends that the veteran's lung cancer 
was caused by ionizing radiation to which he was exposed 
while in Japan during service.  Specifically, the appellant 
contends that the veteran was exposed to such radiation in 
Japan when he flew flight missions with his unit while 
stationed in the Pacific.

In the case of lung cancer manifested more than a year after 
service, there are two distinct legal mechanisms for 
establishing service connection based on in-service radiation 
exposure:  (1) by showing that the veteran engaged in a 
"radiation risk activity"; and (2) by establishing that 
such lung cancer is a result of exposure to ionizing 
radiation in service through a dose assessment.

First, certain specified disabilities, including lung cancer, 
which become manifest in a "radiation-exposed veteran" are 
service connected.  38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. 
§ 3.309(d)(1), (2).  The term "radiation-exposed veteran" 
means a veteran who participated in a "radiation-risk 
activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. 
§ 3.309(d)(3)(i).  A "radiation-risk activity," means, as 
herein pertinent, the occupation in Hiroshima or Nagasaki, 
Japan by the United States forces during the period beginning 
on August 6, 1945, and ending on July 1, 1946.  38 U.S.C.A. 
§ 1112(c)(A)(3); 38 C.F.R. § 3.309(d)(3)(ii).  The term 
"occupation of Hiroshima or Nagasaki, Japan by United States 
forces" means official military duties within 10 miles of 
the city limits of either Hiroshima or Nagasaki, Japan, which 
required performance or support of military occupation 
functions such as occupation territory, control of 
population, stabilization of the government, demilitarization 
of the Japanese military, rehabilitation of the 
infrastructure or deactivation and conversion of war plants 
or materials.  38 C.F.R. § 3.309(d)(3)(vi).

Service connection may also be established under for 
disabilities, such as lung cancer, that are deemed to be 
potentially "radiogenic" diseases.  See 38 C.F.R. 
§ 3.311(b)(2)(iv).  Where it is established that a radiogenic 
disease first became manifest after service, and it is 
contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses.  38 C.F.R. 
§ 3.311(a)(1).  In all claims based on participation in the 
American occupation of Hiroshima or Nagasaki, Japan, prior to 
July 1, 1946, dose data will be requested from the Department 
of Defense.  38 C.F.R. § 3.311(a)(2)(ii).  Also, under this 
section, radiation exposure is conceded where military 
records do not establish the veteran's presence or absence 
from a site at which exposure to radiation is claimed to have 
occurred.  See 38 C.F.R. § 3.311(a)(4)(i).

The veteran's personnel records indicate that the veteran 
served in Biak from March 1945 to September 12, 1945, and 
that during his service he flew in aircraft on missions as an 
aircrew member.

In a December 2005, the Department of Defense Nuclear Test 
Personnel Review (NTPR) responded in a letter to requests by 
the RO for radiation exposure dose data regarding the 
veteran.  NTPR stated that the morning reports of the 3rd 
Emergency Rescue Squadron, to which he was assigned, reflect 
that the veteran was transferred to the 107th Station 
Hospital in Luzon for Uvietis (inflammation of the iris of 
the eye) on July 23, 1945, was transferred on or about August 
26, 1945 to the 44th General Hospital in Dulag, Leyte, 
Republic of the Philippines, and subsequently transferred in 
patient statutes to Letterman Hospital, San Francisco, 
California, arriving there on October 1, 1945.  NTPR also 
noted that the time the veteran departed from the Asia-
Pacific Theater of Operations (Leyte, Philippines) was on 
September 12, 1945.  In assessing the veteran's possible 
exposure to radiation during service, NTPR opined that the 
veteran could not have been exposed to radiation while flying 
missions.  NTPR stated, moreover, that the available 
historical records did not document the veteran's presence 
with the American occupation forces in Hiroshima or Nagasaki, 
Japan.

The veteran's service personnel records indicate that the 
veteran did injure his eye in July 1945.  The veteran's 
individual flight records furthermore show that the latest 
date that the veteran flew on a mission was August 2, 1945.  
The flight records do not show that he flew in any missions 
from the time of August 6, 1945 until September 12, 1945, 
when he departed from the Pacific for the U.S.  There is no 
other indication in the veteran's service records that he 
performed duties in Japan between August 6, 1945 and July 1, 
1946.

In light of the above, the Board finds that the veteran did 
not fly in any mission or perform any other military duties 
within 10 miles of the city limits of either Hiroshima or 
Nagasaki, Japan between August 6, 1945 and July 1, 1946.

Because the evidence does not show that the veteran ever 
participated in military duties within 10 miles of the city 
limits of either Hiroshima or Nagasaki, Japan between August 
6, 1945 and July 1, 1946, the evidence does not show that the 
veteran participated in a "radiation-risk activity" and 
cannot be considered a radiation-exposed veteran.  Thus, the 
veteran's fatal lung cancer with metastasis cannot be 
presumptively service-connected under the provisions of 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).

Furthermore, because the veteran's service personnel records 
and other service records establish absence from the site at 
which exposure to ionizing radiation is claimed to have 
occurred, and because the veteran's dose assessment from the 
NTPR was that the veteran was not exposed to radiation 
related to the bombing of Hiroshima and Nagasaki, service 
connection for the veteran's lung cancer cannot be 
established under 38 C.F.R. § 3.311.

For the foregoing reasons, the claim for service connection 
for the cause of the veteran's death is denied.

Although the appellant believes that her husband's death was 
due to his service, she is not competent to provide evidence 
that requires medical knowledge.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death, to 
include as a result of radiation exposure, is denied.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 

